

	

		II

		109th CONGRESS

		1st Session

		S. 1877

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To prohibit the closure or relocation of certain county

		  offices of the Farm Service Agency.

	

	

		1.Implementation of

			 planNotwithstanding any other

			 provision of law, the Secretary of Agriculture shall not close or relocate any

			 county office of the Farm Service Agency in operation as of the date of

			 enactment of this Act.

		

